7 N.Y.3d 907 (2006)
860 N.E.2d 980
827 N.Y.S.2d 679
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CLAY PARKER, Also Known as TRIFE, Appellant.
Court of Appeals of New York.
Decided December 14, 2006.
Paul J. Connolly, Delmar, for appellant.
P. David Soares, District Attorney, Albany (Laura Conley O'Hanlon of counsel), for respondent.
Concur: Chief Judge KAYE and Judges CIPARICK, ROSENBLATT, GRAFFEO, READ, SMITH and PIGOTT.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. Defendant's claim that the evidence was legally insufficient *908 to support the verdict is unpreserved, his claim that the verdict was against the weight of the evidence is beyond our power to review, and his ineffective assistance of counsel claim is without merit.